Citation Nr: 1129635	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for right and left hip disorders manifested by pain, including secondary to a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In August 2009, the issue was remanded for further development.

In that August 2009 remand, the Board noted that in March 2009, the Veteran testified that he was treated for depression that developed due to his right foot disability.  Hence, the issue of entitlement to service connection for depression secondary to his right foot disability was referred to the RO for appropriate action and adjudication.  To date no action has been undertaken.  Hence, this matter is again referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  A right hip disorder is not etiologically related to service or to a service-connected disorder.

2.  A left hip disorder is not etiologically related to service or to a service-connected disorder.



CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by service nor is a right hip disorder proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.310.

2.  A left hip disorder was not incurred in or aggravated by service nor is a left hip disorder proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated July 2005 of the information and evidence needed to substantiate and complete his claims.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective date in March 2006.
 
In August 2009, when the case was remanded to the VA RO in Pittsburgh, Pennsylvania (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of the remand was to obtain any outstanding private and/or VA treatment records, and to obtain a VA orthopedic examination.  Having reviewed the record, the Board finds that the examination was adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in February 2011, which denied confirmed and continued the previous denial.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465 (1994). (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a right and left hip disorder.  The reasons follow.

The evidence of record includes a December 2004 statement submitted by Dr. R. P. which stated that the Veteran had chronic hip and right foot pain due to the manner in which he had to ambulate.  

In an August 2005 VA examination the Veteran stated that he began to experience right hip pain four years prior and left hip pain two years prior.  The examiner diagnosed bilateral hip pain secondary to an abnormal gait related to a service-connected right foot injury.  X-rays were reported as demonstrating grossly normal hips.  This examination was conducted by a nurse practioner.

During a March 2009 Board hearing, the Veteran and his representative asserted that the appellant's hip disorders were due to his inability to walk properly as a result of his service connected right foot disorder.  

A May 2009 letter from the Veteran's physician at a VA medical center noted that the appellant's right foot disorder caused his right and left hip disorder due to an abnormal ambulation pattern.  VA medical center treatment records from January 2010 note that the Veteran had muscle spasms secondary to his foot injury.  

In March 2010, the Veteran was afforded a VA examination in order to determine the likelihood of a relationship between a service-connected right foot disorder and hip disorders.  The examining physician observed that due to a right foot disorder, the Veteran walked with a cane and had an antalgic gait.  The examiner noted, however, that most of the pain the Veteran referred to as hip pain was actually posterior pain around the sacroiliac joint and buttock.  It was noted that the Veteran's hip pain started about 10 years prior and had increased in severity.  A diagnosis of bilateral mild osteoarthritis of the hip joints was provided.  

The examiner stated that " I think the Veteran's right hip is aggravated by his right foot condition, but at present, the symptomatology in his hips is mild."  He additionally noted that the Veteran's right hip theoretically could be aggravated by the residuals of the Veteran's foot surgery but that the aggravation was mild since the hip was only mildly symptomatic.  He further stated that the foot surgeries could aggravate it on certain days but that without the foot surgeries, the Veteran would still have hip osteoarthritis because the primary cause was not the right foot disorder but rather wear and tear on the hip joint irrespective of the service connected right foot.  

A clarifying addendum was requested by the RO.  In February 2011 a different physician reviewed the claims file and the VA examination report.  Having reviewed the record, the examiner concluded that, based on his review of the claims file, the examination report and x-rays, there were certain days when the right foot bothered the appellant and the Veteran's "pain experience" increased on days where his foot hurt if his hip also hurt.  The examiner stated that he did not feel that the March 2010 examiner intended, nor did he feel it to be the case that the Veteran's hip arthritis was permanently aggravated beyond the natural course of its disease by the service-connected foot injury.  The examiner explained that while the Veteran may experience a temporary increase in pain, it was not increased beyond the natural progression of his hip disease.  

Initially, the Board notes that the Veteran's service treatment records fail to show that a right or left hip disorder was incurred during service.  Further, the Veteran's claims file does not contain a single medical opinion linking the hip disorders with his service.  While the Veteran has been diagnosed with bilateral osteoarthritis of the hips, the other necessary requirements for direct service connection are simply not demonstrated.

Regarding the issue of entitlement to secondary service connection, the preponderance of the competent medical evidence is against showing that the Veteran's hip disorders are permanently aggravated by his service-connected right foot disorder.  

In this regard, the claims file contains four medical opinions addressing the etiology of the Veteran's hip disorders, that of the August 2005 VA examiner, that of Dr. R.P., that of the March 2010 VA examiner, and that of the February 2011 VA examiner.  

The Board must weigh the credibility and probative value of the medical opinions.  In so doing, the Board may favor one medical opinion over the other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The VA examiners, having reviewed the claims file, determined together that the Veteran would have arthritis irrespective of whether he had a service connected foot disorder.  Further, they opined that the appellant's foot disorder did not permanently aggravate his hip disorders.  Of note, these examiners were both physicians and both discussed their conclusions based on a review of the totality of the claims file, to include the Veteran's history and his x-ray reports.  

In contrast, the August 2005 VA examiner was a nurse practioner failed to provide a reason for her diagnosis and who made a diagnosis of a hip disorder despite the fact that the Veteran's x-rays at the time of the examination were found to be normal.  Further, Dr. R.P. also did not state any reasons behind her conclusion that the Veteran's hip disorders were related to his service connected right foot disorder.  

The VA physicians who provided the March 2010 and February 2011 reports offered reasons behind their conclusions, and are shown to have examined the Veteran's claims file.  Further, these examiners have a greater level of expertise than the nurse practioner.  Thus, the Board affords these opinions more weight than the positive nexus opinions of the Veteran's August 2005 examiner and Dr. R.P.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Moreover, it is vital to recall that the United States Court of Appeals for Veterans Claims has held that a temporary or intermittent flare-ups during service of a preexisting injury or disease is not sufficient to be considered "aggravation" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Pain is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone does not in and of itself constitute a disability for which service connection may be granted).  Rather, pain is a symptom.  It is evident that the March 2010 and February 2011 VA examiners acknowledged that the appellant's pain may increase, they found that the underlying disorder did not.  Hence, there is no basis to find aggravation.  Hunt. 

The Board acknowledges that the Veteran has asserted his sincerely held belief that his hip disorders are due to right foot disorder.  As a lay person, he is competent to report on that which he has personal knowledge.  Layno, 6 Vet. App. at 470.  Moreover, in Jandreau, it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of etiology of the appellant's bilateral osteoarthritis of the hips goes beyond a simple and immediately observable cause-and-effect relationship, and as such, the Veteran is not competent to render an opinion as to the etiology of his bilateral hip disorder.

When after consideration of all evidence and material of record, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such matter shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Here, the probative weight of the evidence preponderates against a finding that either a right or left hip disorder is related to either the Veteran's service or to his service-connected right foot disorder.  The claim must therefore be denied.


ORDER

Entitlement to service connection for right and left hip disorders manifested by pain, including due to a right foot disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


